Exhibit 10.1
 
Securities Purchase Agreement
 
 
VOICESERVE, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 6,
2011, among VoiceServe, Inc., a Delaware corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Closings” means the Initial Closing and each Subsequent Closing.
 
“Closing Date” means the date of (i) the Initial Closing; and (ii) each
Subsequent Closing, respectively.
 
“Commission” means the Securities and Exchange Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1 hereof.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP”
shall have the meaning ascribed to such term in Section 3.1(h) hereof. “Initial
Closing” shall have the meaning ascribed to such term in Section 2.1. “Liens”
shall have the meaning ascribed to such term in Section 3.1(a) hereof.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation and
reasonable attorneys’ fees.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means US $0.13 per Share.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares and the Warrant Shares by each Purchaser as provided for in the
Registration Rights Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future upon exercise
or conversion in full of all Warrants, ignoring any conversion or exercise
limits set forth therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof. “Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued and sold pursuant to this
Agreement.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars.
 
“Subsequent Closing” shall have the meaning ascribed to such term in Section
2.1.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
attached hereto.
 
“Trading Day” means any day during which the Trading Market shall be open for
business.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, or the Nasdaq
Stock Market.
 
“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.
 
“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit B delivered to the Purchasers at each Closing in accordance with Section
2.2 hereof, which Warrants shall be exercisable immediately and for a term of 3
years. Each Warrant shall be exercisable for shares of the Company’s Common
Stock in an amount equal to 50% of each Purchaser’s Subscription Amount divided
by the Purchase Price, with an exercise price equal to $0.30, such exercise
price and number of shares subject to adjustment from time to time as set forth
in the form of Warrant.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Closings. The initial closing (the “Initial Closing”) of the transactions
hereunder shall take place at the offices of Wollmuth Maher & Deutsch LLP, 500
Fifth Avenue, New York, New York 10110 or at such other location as the parties
shall mutually agree after the receipt by the Company of subscriptions for
Shares from Purchasers with an aggregate Purchase Price of at least $300,000.
Following the Initial Closing, the Company may, at subsequent closings (the
“Subsequent Closings” and each a “Subsequent Closing”), accept additional
subscriptions for Shares from Purchasers until such time as the Company has
issued Shares with an aggregate Purchase Price equal to $500,000. At each
Closing, the Company agrees to issue and sell to each Purchaser participating at
such Closing, and, subject to the terms and conditions contained herein, each
such Purchaser severally agrees to purchase an amount of the Shares in the
Subscription Amount set forth on the signature page to this Agreement. At each
Closing, each Purchaser participating in such Closing shall deliver to the
Company via wire transfer or a certified check in immediately available funds
equal to his, her or its Subscription Amount and the Company shall deliver to
each such Purchaser his, her or its respective Shares and Warrants as determined
pursuant to Section 2.2(a) and the other items set forth in Section 2.2 issuable
at such Closing.
 
2.2 Conditions to the Obligations of each Purchaser at Closing. The obligation
of each Purchaser to purchase and pay for the Shares subscribed for by such
Purchaser at the applicable Closing is subject to the satisfaction on or prior
to the Initial Closing or the applicable Subsequent Closing Date, as the case
may be, of the following conditions, each of which may be waived by the
applicable Purchaser:
 
(a)            Representations and Warranties. The representations and
warranties of the Company contained in this Agreement which are qualified as to
materiality must be true and correct in all respects, and the representations
and warranties of the Company contained in this Agreement which are not
qualified as to materiality must be true and correct in all material respects,
in each case as of the applicable Closing Date except to the extent that the
representations and warranties relate to a different date in which case the
representations and warranties must be true and correct as written or true and
correct in all material respects, as the case may be, as of the different date.
 
(b)            Performance of Covenants. The Company shall have performed or
complied with in all material respects all covenants and agreements required to
be performed by it on or prior to the applicable Closing pursuant to this
Agreement, including, without limitation, the delivery of certificates
evidencing the Securities issued to the Purchasers at the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)            No Injunctions; etc. No court or governmental injunction, order
or decree prohibiting the purchase and sale of the Securities will be in effect.
There will not be in effect any law, rule or regulation prohibiting or
restricting the sale or requiring any consent or approval of any Person that has
not been obtained to issue and sell the Securities to the Purchasers.
 
(d)            Waivers and Consents. The Company will have obtained all consents
and waivers necessary to execute and deliver this Agreement and all related
documents and agreements and to issue and deliver the Securities, and all
consents and waivers will be in full force and effect.
 
(e)            Closing Documents. At each Closing, the Company shall have
delivered to each applicable Purchaser the following:
 
(i) a certificate of the President of the Company certifying that the conditions
in Sections 2.2(a) and 2.2(b) have been satisfied;
 
(ii) A certificate of the Secretary of the Company, dated as of that Closing
Date, certifying (i) the attached copies of the Certificate of Incorporation and
By-laws of the Company, (ii) the resolutions of the Board of Directors of the
Company (the “Board”) authorizing the execution, delivery and performance of
this Agreement and the issuance of the Securities and (iii) the incumbency of
the officers duly authorized to execute this Agreement and the other documents
contemplated by this Agreement;
 
(iii) a certificate of the Secretary of State of the State of Delaware, dated as
of a recent date (but no more than five business days) prior to the date of the
applicable Closing, to the effect that the Company is in good standing in the
State of Delaware and that all annual reports, if any, have been filed as
required and that all taxes and fees have been paid in connection therewith;
 
(iv) an opinion of Company counsel in the form of Exhibit__;
 
(v) a certificate or certificates registered in the name of such Purchaser
evidencing the Shares purchased by such Purchaser;
 
(vi) a Warrant registered in the name of such Purchaser; and
 
(vii) a Registration Rights Agreement duly executed by the Company.
 
2.3 Conditions to the Obligations of the Company at Closing. The obligation of
the Company to issue and sell the Securities to any Purchaser is subject to the
satisfaction on or prior to each Closing Date of the following conditions, each
of which may be waived by the Company:
 
(a)   Receipt of Purchase Price. The Company shall have received payment in full
in immediately available funds in U.S. dollars of such Purchaser’s Subscription
Amount.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)            Representations and Warranties. The representations and
warranties of the Purchaser contained in this Agreement which are qualified as
to materiality must be true and correct in all respects and the representations
and warranties of the Purchaser contained in this Agreement which are not
qualified as to materiality must be true and correct in all material respects,
in each case as of the applicable Closing Date except to the extent that the
representations and warranties relate to a different date in which case the
representations and warranties must be true and correct as of the different
date.
 
(c)            Performance of Covenants. The Purchaser will have performed or
complied with in all material respects all covenants and agreements required to
be performed by the Purchaser on or prior to the Closing pursuant to this
Agreement.
 
(d)            Purchaser Questionnaire. All of the information furnished by such
Purchaser in the confidential purchaser questionnaire accompanying this
Agreement (the “Purchaser Questionnaire”) shall have been accurate and complete
in all material respects.
 
(e)            No Injunctions. No court or governmental injunction, order or
decree prohibiting the purchase or sale of the Securities will be in effect.
 
(f)            Closing Documents. At or prior to the Closing Date, the Purchaser
will have delivered to the Company such Purchaser’s Subscription Amount, an
executed copy of this Agreement, an executed copy of the Registration Rights
Agreement and such other closing documents as the Company may reasonably
request, if any.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”) which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to each Purchaser:
 
(a)         Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction (collectively, “Liens”), and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.
 
(b)         Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as described in its SEC Reports. Neither the Company nor any Subsidiary is in
violation of any of
 
 
6

--------------------------------------------------------------------------------

 
 
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate: (i) adversely
affect the legality, validity or enforceability of any Transaction Document,
(ii) have or result in or be reasonably likely to have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) adversely impair the Company’s ability to perform fully on a
timely basis its obligations under any of the Transaction Documents (any of (i),
(ii) or (iii), a “Material Adverse Effect”).
 
(c)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than Required Approvals. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity.
 
(d)         No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) subject to obtaining the Required Approvals, conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result, in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or result in a Material
Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)         Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of the
Registration Statement and the consent of the Commission to the effectiveness
thereof, (ii) the notice and/or application(s) to each applicable Trading Market
for the issuance of the Warrants and the listing of the Underlying Shares for
trading thereon in the time and manner required thereby and any required
approvals of such Trading Market thereof and (iii) the filing of Form D with the
Commission and applicable Blue Sky filings (collectively, the “Required
Approvals”).
 
(f)          Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Warrant Shares at least
equal to the Required Minimum on the date hereof. The Company has not, and to
the knowledge of the Company, no Affiliate of the Company has sold, offered for
sale or solicited offers to buy or otherwise negotiated in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchasers, or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company is set forth in the
Disclosure Schedules attached hereto. No securities of the Company are entitled
to preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as set forth
on Schedule 3.1(g), there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares. Except as disclosed in the SEC Reports, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)         SEC Reports; Financial Statements. Except as otherwise disclosed in
the SEC Reports (as defined below), the Company has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Reports”). All SEC
Reports filed within the 10 days preceding the date hereof have been made
available to the Purchasers. Since the fiscal year end 2007, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Since the fiscal
year end 2007, the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments.
 
(i)         Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports: (i) there has been no event, occurrence or development that has
had or that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans.
 
(j)         Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of the
Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. The Company does not
have pending before the Commission any request for confidential treatment of
information. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
 
9

--------------------------------------------------------------------------------

 
 
(k)         Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, except in each case as could not, individually or in the
aggregate, have or result in a Material Adverse Effect.
 
(l)         Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
 
(m)         Regulatory Permits. Except as otherwise described in the SEC
Reports, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.
 
(n)         Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.
 
(o)         Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.
 
 
10

--------------------------------------------------------------------------------

 
 
(p)         Transactions With Affiliates and Employees. Except as required to be
set forth in the SEC Reports, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(q)         Certain Fees. Other than Middlebury Securities, LLC a registered
broker-dealer (“Middlebury”), the Company has not engaged or retained any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person and has not agreed to pay any commissions or other
fees to any of the same with respect to the transactions contemplated by this
Agreement.
 
(r)         Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers set forth in Sections 3.2(b)-(f), the offer,
issuance and sale of the Shares to the Purchasers as contemplated hereby are
exempt from the registration requirements of the Securities Act.
 
(s)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(t)         Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.
 
 
11

--------------------------------------------------------------------------------

 
 
(u)         No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor, to the knowledge of the Company, any of
its directors or officers (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to the sale and issuance of the Shares or the Warrants,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares, the Warrant Shares or the Warrants under the Securities Act or made any
“directed selling efforts” as defined in Rule 902 of Regulation S.
 
(v)         Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants to the Company as
follows:
 
(a)         Organization; Authority. If the Purchaser is not an individual, such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. If the Purchaser is not an individual, the
purchase by such Purchaser of the Shares hereunder has been duly authorized by
all necessary action on the part of such Purchaser. Each of this Agreement and
the Registration Rights Agreement has been duly executed by such Purchaser if
the Purchaser is not an individual, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(b)         Investment Intent. Such Purchaser is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold Securities for any period
of time or limit such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)         Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and currently anticipates that
on each date on which it exercises any Warrants it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act. If the Purchaser
is not an individual, such Purchaser has not been formed solely for the purpose
of acquiring the Securities. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act.
 
(d)         Experience of such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)         General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)         SEC Reports. Such Purchaser has read and reviewed the Company’s SEC
Reports and has had the opportunity to ask questions of Company representatives
regarding the contents of such SEC Reports. Each Purchaser has relied on the SEC
Reports in conjunction with its investment decision-making process.
 
(g)         Certain Fees. Such Purchaser has not engaged or retained any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person and has not agreed to pay any commissions or other fees to
any of the same with respect to the transactions contemplated by this Agreement
other than the fees and commissions payable to Middlebury pursuant to the terms
of the Placement Agent Agreement by and between Middlebury and the Company.
 
ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Each Purchaser, severally and not jointly with the other Purchasers, agrees
to the imprinting, so long as is required by this Section 4.1(b), of the
following legend on any certificate evidencing Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and, if required
under the terms of such arrangement, such Purchaser may transfer Securities
subject to such pledge or security interests to the pledgees or secured parties.
Such pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.
 
(c) The Company agrees that following such time as such legend is no longer
required, it will, no later than three Trading Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Shares, or the Warrant Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), together
with all necessary documentation relating to the legend removal request, deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
 
 
14

--------------------------------------------------------------------------------

 
 
4.2 Exercise Procedures. The form of Notice of Exercise included in the Warrants
set forth the totality of the procedures required of the Purchasers in order to
exercise the Warrants. No additional legal opinion or other information or
instructions shall be required of the Purchasers to exercise their Warrants. The
Company shall honor exercises of the Warrants and shall deliver Warrant Shares
in accordance with the terms, conditions and time periods set forth in the
Transaction Documents.
 
4.3 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the fourth Trading Day following the date of this Agreement,
issue a press release or file a Current Report on Form 8-K reasonably acceptable
to each Purchaser disclosing all material terms of the transactions contemplated
hereby. The Company and the Purchasers shall consult with each other in issuing
any press releases with respect to the transactions contemplated hereby and
neither the Company nor any Purchaser shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, other than in any
registration statement filed pursuant to the Registration Rights Agreement and
filings related thereto, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except to the extent such disclosure is required by
law or Trading Market regulations, in which case the Company shall provide each
Purchaser with prior notice of such disclosure.
 
4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital purposes and to accelerate business growth
in the manner more fully described in Schedule 1 attached hereto, and not for
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables, capital lease obligations and accrued expenses in the ordinary
course of the Company’s business and prior practices), to redeem any Company
equity or equity-equivalent securities or to settle any outstanding litigation.
 
4.5 Confidentiality. Each Purchaser agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose other than to
monitor his, her or its investment in the Company any confidential, proprietary
or secret information which such Purchaser may obtain from the Company pursuant
to financial statements, reports and other materials submitted by the Company to
such Purchaser pursuant to this Agreement or otherwise (but not including the
SEC Reports) (“Confidential Information”), unless such Confidential Information
is known, or until such Confidential Information becomes known, to the public
(other than as a result of a breach of this Section 4.5 by such Purchaser);
provided, however, that a Purchaser may disclose Confidential Information (i) to
his, her or its attorneys, accountants, consultants, and other professionals to
the extent necessary to obtain their services in connection with monitoring his,
her or its investment in the Company, or (ii) as may otherwise be required by
law, provided that the Purchaser takes reasonable steps to minimize the extent
of any such required disclosure.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.1 Fees and Expenses. The Company shall be responsible for and shall pay all
reasonable fees and disbursements (not to exceed $20,000 in the aggregate) of
legal counsel designated by the Private Placement Agent in connection with the
preparation, execution, delivery and performance of the Transaction Documents
and Escrow Account.
 
5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature page attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day and an electronic confirmation of delivery is
received by the sender, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the next Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such notices and communications are
those set forth on the signature pages hereof, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.
 
5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Purchasers holding,
together, a majority of the Shares and Warrant Shares (assuming for such purpose
the exercise or conversion of all outstanding Warrants into Warrant Shares). No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 
16

--------------------------------------------------------------------------------

 
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement and the Registration Rights Agreement to any
Person to whom such Purchaser assigns or transfers any Securities as long as
such Purchaser provides prompt notice to the Company.
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.8 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, Borough of
Manhattan. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery and exercise of the Securities, as applicable, for
the applicable statue of limitations.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) such document with the same force and effect as if such facsimile
signature page were an original thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchno
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 



VOICESERVE, INC.   Address for Notice:       Cavendish House
By:
/s/ Michael Bibelman   369 Burnt Oak Broadway, Name: Michael Bibelman   Edgware,
Middlesex Title: Chief Executive Officer           011 44 208 136 6000 (phone)  
    011 44 207 900 2203 (fax)

 

 
 
[PURCHASER SIGNATURE PAGES ATTACHED]
 
 
 
 
19

--------------------------------------------------------------------------------

 